 E.S. SUTTON REALTY CO. 405E.S. Sutton Realty Co. and Local 32BŒ32J, Service Employees International Union, AFLŒCIO.  Case 2ŒCAŒ30365 September 28, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN  AND WALSH On February 19, 1999, Administrative Law Judge El-eanor MacDonald issued the attached decision.  The General Counsel filed exceptions and a supporting brief.  The Respondent filed an answering brief.  The General Counsel filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order. Respondent E.S. Sutton Realty Co. (Sutton) owns and manages a building at 291 Broadway in New York City.  For many years, Sutton contracted with outside compa-nies to provide janitorial services.  In April 1997, how-ever, Sutton abruptly ended its relationship with its last contractor, Crisfield, and instead hired its own cleaning employees. Initially, Crisfield had told Sutton that it would provide ﬁnonunion labor,ﬂ in contrast to its prede-cessors. But Sutton had recently learned that Crisfield intended to settle unfair labor practice charges arising out of its actions at 291 Broadway and planned to recognize Local 32BŒ32J of the Service Employees International Union (the Union).  Sutton then began hiring its own cleaning employees before Crisfield™s contract was ter-minated.  By the time union-represented workers sought jobs, none were left.  Among the unsuccessful job seek-ers was Marlene Connell, who had worked at 291 Broadway since 1980, most recently for Crisfield, and Anthony Moreno, whose firing by Crisfield was among the charges noted above.1 For the following reasons, we reverse the administra-tive law judge and find that Sutton unlawfully refused to consider and to hire Marlene Connell, Edwin Martinez, Anthony Moreno, Frankie Rodriquez, and Anthony Thompson.  We also find that Sutton was a successor employer obliged to recognize and bargain with the Un-ion, and that by failing to do so and by changing employ-ees™ terms and conditions of employment, it violated Section 8(a)(5).  A clear preponderance of all the rele-vant evidence demonstrates that Sutton™s staffing process was tainted by antiunion animus from beginning to end.  The judge did not fully address all of the inconsistencies in the record, relying instead on witnesses whose testi-mony, contradicted by the documentary evidence, she herself described as inaccurate and incomplete.2                                                                                                                      1 The charges were settled pursuant to a non-Board settlement, which contained a nonadmissions clause and was approved by the Regional Director on October 10, 1997. The evidence of antiunion animus is both direct and circumstantial.  Brian Coffield, the owner of Crisfield, testified to antiunion statements made to him by Sutton officials Bruce Pirnat and Jeffrey Shalom when Coffield first sought the cleaning contract for 291 Broadway in the fall of 1995.  It is not clear whether the judge credited Coffield™s testimony or not.  But even assuming that the judge was correct in regarding Coffield™s testimony skeptically, a view we question,3 the circumstances under which Crisfield was engaged strongly suggest antiunion animus. Crisfield™s predecessors were unionized compa-nies, Sutton was in the process of ending its own collec-tive-bargaining relationship with the Union (which repre-sented a single, building service employee), and Crisfield was a newly formed, nonunion company, which pro-posed a contract offering a ﬁfirm fixed price . . . for non-union labor only.ﬂ  Crisfield™s low cost, a selling point bound up with its nonunion status, concededly was what attracted Sutton. After terminating its relationship with a unionized con-tractor (Partners Cleaning), Sutton contracted with Cris-field, which had no employees and no cleaning experi-ence.  Crisfield, in turn, hired the workers who had been employed by its predecessor at 291 Broadway.  But Cris-field insisted that they rescind their union membership in writing, and it refused to recognize the Union.  Cris-field™s actions (including the discharge of long-time worker Anthony Moreno, who ultimately applied for work with Sutton) led to the issuance of an unfair labor practice complaint by the Board™s General Counsel.    2 We agree with our dissenting colleague that the Board should re-verse a judge™s credibility resolutions only in rare cases.  To the extent that our ruling entails a reversal of the judge™s credibility resolutions, this is one of those rare cases. 3 The judge found that ﬁCoffield™s testimony must be approached with caution,ﬂ citing his settlement of the unfair labor practice case described below and his active role in engineering a nonunion work force at 291 Broadway.  According to the judge, ﬁCoffield testified in such a manner as to shield himself from further involvement with the Board and the Union.ﬂ  As a result, she chose to ﬁcredit his testimony only when it [was] not contradicted by other more reliable evidence.ﬂ  The judge™s rationale for doubting Coffield™s testimony is hard to grasp. At the time of the hearing, the unfair labor practice charges against his company had been settled, and Crisfield had no cleaning contracts. Coffield had no clear reason to testify untruthfully in this proceeding, nor did the judge explain how Coffield™s testimony would further the motive she attributed to him.  In contrast, the potential bias of Shalom and Pirnat, who work for Sutton, is obvious. 336 NLRB No. 33  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 406The Board proceeding, of 
course, meant the Union 
might return to 291 Broadway, as Sutton knew full well.
4  On behalf of Crisfield, Brian Coffield pursued a settle-
ment with the Union, keeping Jeffrey Shalom of Sutton 
informed.  Coffield testified that in March 1997, the 
month before Sutton terminated Crisfield™s contract, Cof-
field told Shalom that he intended to recognize the Union 
and asked that Sutton increase its payments to Crisfield, 
to cover higher labor costs.  According to Coffield, Sha-
lom not only rejected Coffield™s
 request, but also stated 
that he did not want the Union in the building and that he 
was unhappy with Coffield™s decision to settle.  
It is not clear whether the judge credited Coffield with 
respect to Shalom™s statements
.  Certainly, by the judge™s 
own standard (see fn. 3, supra), Coffield should have 
been credited, since his testimony on this point was ﬁnot 
contradicted by other more 
reliable evidence.ﬂ Shalom 
did not deny making the statements attributed to him.  
There is some indication that the judge concluded that 
Coffield changed his testimony on cross-examination and 
asserted that Shalom™s statem
ents were made after April 
1997 (and so after the crucial events of this case).  If this 
was the judge™s conclusion, then
 it was clearly erroneous.  
As the General Counsel points out in his brief, the record 
establishes that on cross-examination, Coffield was testi-
fying about a separate, later conversation, not that he 
gave a different account of 
his March 1997 conversation 
with Shalom.  The record also
 establishes that Shalom™s 
own uncertain testimony does not contradict Coffield in 
any material respect.
5 After it learned of Coffield™s efforts to settle the unfair 
labor practice case, Sutton decided to terminate its con-
tract with Crisfield and to perform cleaning work with its 
own employees, supposedly b
ecause of Crisfield™s poor 
performance and the desire to save money.
6 In April 
1997, Bruce Pirnat, Sutton™s ag
ent, informed Coffield of 
the imminent termination of his company and Sutton™s 
decision to hire its own cleaning employees. According 
to Coffield, Pirnat told him that Anderson Curtis, a union 
member who had worked at 291 Broadway for many 
                                                          
 4 Sutton itself was named as a joint-
employer in the Union™s unfair 
labor practice charge, although the 
Board™s Regional Office later con-
cluded that this status was not established. 
5 The judge herself observed that ﬁShalom did not recall much of 
some of the relevant events.ﬂ  She also concluded that he did not testify 
falsely.  But one need not discred
it Shalom to credit Coffield, since 
their testimony did not conflict. 
6 If Crisfield recognized and reached agreement with the Union, its 
labor costs would rise, as Coffield had made clear to Shalom.  As for 
improving performance, Sutton placed its new employees under the 
direction of a long-time worker 
at 291 Broadway who had no experi-
ence supervising a cleaning operation.  The change was made so hastily 
that the new employees lacked clea
ning supplies, hardly a sign that 
improving services to the building™s 
tenants was an overriding concern. 
years, would be retained as supervisor. Curtis™s supervi-
sory status, Pirnat said, would avoid any ﬁconcern of the 
union in the building.ﬂ  Pirnat never squarely denied 
making this statement, whic
h provides further evidence 
of Sutton™s antiunion animus.  Again, by the judge™s own 
standard, Coffield™s uncontradicted testimony on this 
point should have been credited. 
There is ample evidence, th
en, of Sutton™s antiunion 
animus.  The circumstances of Crisfield™s hiring were 

suspicious.  The circumstances 
of Crisfield™s firing were 
suspicious.  The statements of Shalom and Pirnat were 
damning.  Moreover, Sutton™s efforts to insulate itself 
from a finding of antiunion animus had the opposite ef-
fect.   As we will explain, the cornerstone of Sutton™s case 
was Anderson Curtis and his role in the process of hiring 

Sutton™s new cleaning empl
oyees. Presumably unlike 
Sutton, Curtis had no motive to unlawfully exclude un-
ion-represented employees.  The essential elements of 
Sutton™s case, offered primarily through Curtis™s testi-
mony, were: (1) that Curtis was hired on or about April 

17, 1997, not before; (2) that Curtis was hired after Cris-
field™s contract was terminated and after Crisfield em-
ployees had left 291 Broadway; (3) that after being hired, 
Curtis alone hired the rest of Sutton™s cleaning employ-
ees; and (4) that Curtis trie
d, but was unable, to reach 
former Crisfield employees Connell and Moreno to offer 
them work.   
The problem, for Sutton, is that Curtis™s testimony was 
inconsistent with the record evidence, although the judge 
mistakenly concluded that this was immaterial.  Sutton™s 
payroll records show indisputably: that Curtis was hired 
on April 8 (
before
 the Crisfield contr
act was terminated), 
that two workers were hired by Sutton on April 7 (the 

day 
before
 Curtis was hired), and that two other employ-
ees were hired at about the same time Curtis was (also 
before
 the Crisfield contract was terminated).  The plain 
fact is that Sutton hired its new work force while Cris-
field and its employees were still working at the building.  
Thus, there should have been no difficulty in hiring the 
incumbent workers, had Sutton™s motives been pure.  

Curtis™s claim to the contraryŠparticularly in light of his 
demonstrably inaccurate test
imony concerning the timing 
of the hiring processŠcannot
 be accepted.  The inescap-
able conclusion, then, is that Sutton took care to ensure 

that union-represented employees would not be hired 
after Crisfield was terminated.
 Portraying Curtis as solely responsible for hiring is 
simply a ruse to escape liability. Sutton insists that it was 

Curtis, and Curtis alone, who made the crucial hiring 

decisions in this case and that
 there can be no question of 
Curtis™s honest motives.  The judge accepted this notion 
 E.S. SUTTON REALTY CO. 407and specifically found that Curtis was a truthful witness, 
despite acknowledging that his testimony was repeatedly 
inaccurate. Unlike Shalom, Cu
rtis had no failure of 
memory.  He testified confidently about how and when 
he was hired by Sutton, about when he hired additional 
employees, and about his efforts to reach the union-
represented workers who were not hired. Yet Sutton™s 

own records completely contradict Curtis™s account.  
Following notification letters of April 10 and 15, Sut-
ton terminated Crisfield effective the night of April 15, 
1997.  Curtis testified, without equivocation and in de-
tail, that he had no advance knowledge of Crisfield™s 
termination and that he was hired by Sutton on April 17, 
soon after
 he arrived at work to find Crisfield and its 
employees gone.
7  In fact (as mentioned above), Sutton™s 
records demonstrate that Curtis first filled out a payroll 

form on April 8, before Crisfield was terminated.  Curtis 
testified further that 
after
 Sutton hired him, he hired the 
remainder of Sutton™s cleanin
g employees.  In fact, Sut-
ton™s records show that two of the new workers (Derrell 
Cora and Terry Dixon) signed payroll forms on April 7.  

These workers were hired before Crisfield was termi-
nated, and before Curtis himself was hired by Sutton, 
whether one credits Curtis™s testimony as to his hiring or, 
better, relies on Sutton™s payroll records.  There is only 
one reasonable inference: Sutton, not Curtis, hired those 
workers, just as it hired Curtis.   
As the General Counsel demonstrates in his brief, Cur-
tis™s testimony with respect to the hiring dates of the re-

maining cleaning employees similarly is contradicted by 
Sutton™s payroll records.  Curtis testified that he was the 
only cleaning employee at 291 Broadway for the first 
week following Crisfield™s termination and that he and 
his brother (Harry Curtis Jr.) were the only two cleaning 
employees until sometime in late May 1997.  This simply 
was not the case.  The documen
ts establish that the em-
ployees who composed Sutton™s initial in-house com-

plement signed their W-4 and I-9 payroll forms on dates 
between April 7 and 21, 1997.
8  It is undisputed that once 
                                                          
                                                                                             
7 Curtis, who worked from midnight to
 8 a.m., stated that he reported 
to work shortly before midnight on April 16, and ﬁthey was, all the 
equipment was gone, there wasn™t nothing in the building.ﬂ  He stated 
further that he called a coworker and asked, ﬁ[W]hat happened to all 
the people, what about us . . . what about me . . . I don™t know what this 
is, nobody said anything to me.  You know, I come in, all the equip-
ment is gone, just like that you know.ﬂ  The next day, Curtis spoke with 

Bruce Pirnat.  Curtis testified, ﬁWell, I asked him I said, what am I 
supposed to do now.  I™ve been in the building for almost thirty years, I 
said [Crisfield] disappeared, all the 
equipment is gone.  [Pirnat] said, I 
suggest that you go down to the office 
and talk with [Jeffrey Shalom].ﬂ  
8 Employee Derrell Cora signed his WŒ4 and IŒ9 forms on April 7 
and started working on April 25. Terry Dixon signed his WŒ4 on April 
7 and his IŒ9 on April 10, and began working on April 16.  Anderson 
Curtis and his brother Harry Curtis
, Jr. signed their WŒ4 forms on April 
the forms were accepted, the applicants were considered 
hired. 
The judge herself acknowledged that ﬁCurtis™ recollec-
tion about the actual dates when employees began work 
was not accurate and tended to be shifting.ﬂ  She de-
scribed Shalom™s recollection about Curtis™s hiring as 
ﬁ[c]learly . . . not complete.ﬂ  Yet she found that it was 

Curtis who was responsible for hiring Sutton™s cleaning 
employeesŠincluding, inexplicably, the two employees 
who were hired before he was.  The judge also relied on 
Curtis™s testimony that within a few days after his hiring, 
he tried unsuccessfully to reach former Crisfield employ-
ees Connell and Moreno to offer them work.   
If Curtis™s testimony about the date of his own hiring 
(April 17) is credited, or if Shalom™s two prehearing affi-

davits are accepted (there Shalom swore that Curtis was 
hired on April 16), then Sutton™s defense collapses.  All 
but one of Sutton™s new cleaning employees were hired 

before April 17, presumably by someone at Sutton other 
than Curtis.  
Recognizing the problems posed by Sutton™s payroll 
records, the judge did not accept this part of Curtis™s ac-

count. Instead, she reasoned th
at Curtis must have been 
hired in early April, before Crisfield™s termination, and 
that his own efforts to seek out Crisfield employees be-
gan then.  That Curtis™s vivid testimony about his hiring 
was inaccurate, by the judge™s own reckoning, should 

have given her pause about Curtis™s credibility in gen-
eral.9 It did not, and she accepted
 his testimony that he 
tried to contact Connell and Moreno while there were 
still job openings. 
But even the judge™s reconstruction of events, in the 
face of Curtis™s inaccurate te
stimony, cannot lead to the 
ultimate result she reached here.  Had Curtis been hired 

in early April (before Cris
field™s contract was termi-
nated) and had he promptly sought to hire Crisfield em-
ployees then, there should have been no difficulty in 
reaching and retaining those workers, since they were 
 8 and their IŒ9 forms on April 11.  Victor Valdez signed his WŒ4 form 
on April 9, but his IŒ9 is not dated a
nd his start date was not provided.  
Orfa Vasquez signed his WŒ4 and 
IŒ9 forms on April 12 and started 
working on April 16. Finally, Douglas
 Gittens III signed his WŒ4 on 
April 21 and his IŒ9 on May 28. 
9 See Granite Construction Co., 330 NLRB 205, 208 fn. 11 (1999) 
(administrative law judge erred in rejecting significance of documen-
tary evidence, based on conclusion that witnesses testified honestly 
about their beliefs as to events). As the Board has pointed out, the de-
meanor of a witness cannot be disp
ositive when his testimony is incon-
sistent with ﬁthe weight of the evid
ence, established or admitted facts, 
inherent probabilities, a
nd reasonable inferences drawn from the record 
as a whole.ﬂ  Humes Electric, Inc.
, 263 NLRB 1238 (1982) (footnote 
omitted). Here, the judge™s reconstr
uction of the evidence is based at 
once on the rejection of a key aspect of Curtis™s testimony and on the 
determination that he was truthful. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 408still working at 291 Broadway.  Curtis could easily have 
left word at the building fo
r Connell and her coworkers 
when they arrived for their shifts.  Alternatively, Curtis 
could have contacted the Union to get in touch with 
them. He did neither.  Instead, after Crisfield was termi-
nated, the incumbent employees were terminated, and 
Connell and Moreno found themselves shuttled between 

Sutton officials Pirnat and Shalom, in a futile attempt to 
win work after Sutton had already completed its hiring.   
That was no accident.  The evidence here compels the 
conclusion that Sutton took steps to ensure that incum-

bent cleaning workers could not make timely applica-
tions for work as in-house employees, in order to avoid 
hiring union labor.  This violated Section 8(a)(3) and (1).  
Daufuskie Island Club & Resort
, 328 NLRB 415 (1999), 
enfd. mem. sub nom. 
Operating Engineers Local 465 v. 
NLRB, 221 F.3d 196 (D.C. Cir. 2000); 
Systems Manage-
ment, Inc.
, 292 NLRB 1075 (1989), enfd. in relevant part 
901 F.2d 297 (3d Cir. 1990); and 
Service Operations 
Systems
, 272 NLRB 1033 (1984).  See also 
Love™s Bar-
becue Restaurant No. 62
, 245 NLRB 78, 82 fn. 10 
(1979), enfd. in relevant part sub nom. 
Kallman v. NLRB
, 640 F.2d 1094 (9th Cir. 1981).  The record establishes, 
and we find, that the number of positions at the start up 
of the Respondent™s in-house cleaning operation was 
equal to or exceeded the number of discriminatees.  Hav-
ing worked in the building for years prior to the Respon-
dent™s unlawful conduct, the discriminatees had the ex-
perience and training relevant to the positions, and anti-
union animus was a motivating 
factor in the decision not 
to hire them.    
Just as Crisfield unlawfully sought to avoid successor-
ship status, despite hiring the employees of its unionized 
predecessor, so Sutton unlawfully sought to avoid be-
coming Crisfield™s successor (a
nd dealing again with the 
Union it had left behind when it hired Crisfield). It is 
clear that Sutton is a successor 
to Crisfield, insofar as it 
is providing cleaning services at 291 Broadway using 
similar machines and supplies and similarly skilled em-
ployees.  
NLRB v. Burns Security Services, 
406 U.S. 272 
(1972).  Because Sutton discriminatorily refused to hire 
the incumbents, it is presumed that substantially all of 
them would have been retained.  
Smith & Johnson Con-
struction Co., 324 NLRB 970 (1997).  In these circum-
stances, Sutton was obligated to recognize and bargain 

with the Union, and was not free to unilaterally establish 
initial terms and conditions of employment anymore than 
its predecessor was free to do 
so.  By failing to recognize 
and bargain with the Union, Sutton violated Section 

8(a)(5) and (1).  
Galloway School Lines
, 321 NLRB 
1422 (1996). 
REMEDY 
Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Having found that 
there were sufficient positions available at the com-
mencement of the Respondent™s operations, that the dis-
criminatees were qualified for the positions, and that the 
Respondent discriminatorily failed and refused to con-
sider and hire them in order to avoid successorship 
status, we shall order the Respondent to offer Connell, 
Martinez, Moreno, Rodriquez, and Thompson immediate 
and full employment, without prejudice to their seniority 
and other rights previously enjoyed, discharging if neces-
sary any employees hired in 
their place.  We shall also 
order that these employees be made whole for any losses 
of earnings and benefits they suffered as a result of the 
discrimination against them in the manner prescribed in 
Abilities & Goodwill, Inc.
, 241 NLRB 27 (1979); and 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), with interest 
as described in 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987). 
We shall, inter alia, enter an affirmative bargaining or-
der which requires bargaining at least for a reasonable 

period of time.  We find, for the reasons fully set forth in 
Caterair International
, 322 NLRB 64 (1996), that an 
affirmative bargaining order is warranted in this case as a 
remedy for the Respondent™s unlawful failure to recog-
nize and bargain with the Union.  We adhere to the view, 
reaffirmed by the Board in th
at case, that an affirmative 
bargaining order is ﬁthe traditional, appropriate remedy 
for an 8(a)(5) refusal to bargain with the lawful collec-
tive-bargaining representative of an appropriate unit of 
employees.ﬂ Id. at 68. 
In several cases, however, the United States Court of 
Appeals for the District of Columbia Circuit has required 
that the Board justify, on th
e facts of each case, the im-
position of such an order. See, e.g., 
Vincent Industrial 
Plastics, Inc. v. NLRB
, 209 F.3d 727, 734 (D.C. 2000); 
Lee Lumber & Bldg. Material Corp. v. NLRB
, 117 F.3d 
1454, 1462 (D.C. Cir. 1997); 
Exxel/Atmos, Inc. v. NLRB
, 28 F.3d 1243, 1248 (D.C. Cir. 1994). In 
Vincent, the 
court stated that an affirma
tive bargaining order ﬁmust be 
justified by a reasoned analysis that includes an explicit 
balancing of three considerations: (1) the employees™ 
Section 7 rights; (2) whether other purposes of the Act 
override the rights of employees to choose their bargain-

ing representatives; and (3) whether alternative remedies 
are adequate to remedy the 
violations of the Act.ﬂ 209 
F.3d at 738.  
 E.S. SUTTON REALTY CO. 409We respectfully disagree with the court™s requirement, 
for the reasons set forth in 
Caterair
.10  Nevertheless, we 
have examined the particular facts in this case as the 
court requires, and we find that a balancing of the three 
factors warrants an affi
rmative bargaining order.
11 (1) An affirmative bargaining order in this case vindi-
cates the Section 7 rights of the unit employees who were 
denied the benefits of collective bargaining by the Re-
spondent™s unlawful failure to recognize and bargain 
with the Union.  At the same time, an affirmative bar-

gaining order does not unduly prejudice the Section 7 
rights of employees who may oppose continued union 
representation because its attendant status is temporary.  
Moreover, ordering the successor employer to bargain 
for a reasonable period of tim
e with the incumbent union, 
as in this case, serves ﬁto protect the newly established 
bargaining relationship and the previously expressed 
majority choice, taking into account that the stresses of 

the organizational transition may have shaken some of 
the support the union previously enjoyed.ﬂ  
St. Elizabeth 
Manor
, 329 NLRB 341, 345 (1999).
12  In successorship 
situations, the employees™ anxi
ety about their status with 
the successor employer could 
lead to their disaffection 
before the union has the opportunity to demonstrate its 
continued effectiveness, and could tempt a reluctant suc-
cessor employer to postpone its statutory bargaining ob-
ligation indefinitely.  Id. at 343.  To require bargaining to 

continue only for a reasonable period of time, not in per-
petuity, fosters industrial peace and stability and will 
ensure that the bargaining relationship established be-
tween the Respondent and the Union will have a fair 
chance to succeed.  Id. at 346. 
(2) An affirmative bargaining order also serves the im-
portant policies of the Act to foster meaningful collective 
bargaining and industrial peace.  The temporary decerti-
fication bar inherent in this order removes the Respon-
dent™s incentive to further delay bargaining or to engage 
in any other conduct that would further undercut em-
                                                          
 10 Chairman Hurtgen does not disagree with the court. 
11 Member Liebman agrees, for the re
asons stated in the Board™s de-
cision, that an affirmative bargaini
ng order is warranted here.  She 
believes, however, that the analysis 
required by the District of Colum-
bia addresses concerns raised when
 a union™s majority support has been 
challenged. Because no such challeng
e has been made here, the Board™s 
analysis is not mandated, even to comply with the court™s requirement.  
An affirmative bargaining order, rather, is the necessary remedy in 
cases like this one, where a successor employer has never recognized 
an incumbent union and has discri
minated against incumbent employ-
ees based on their union affiliation. 
12 Chairman Hurtgen does not subscribe to the Board™s decision in 
St. Elizabeth Manor
, from which he dissented
.  Although he disagrees 
with the successor bar doctrine enunciate
d in that case, inasmuch as he 
joins in finding that the Respondent was obligated to bargain with the 
Union, Chairman Hurtgen agrees with the instant bargaining order. 
ployee support for the Union.  It also ensures that the 
Union will not be pressured, 
by the possibility of a decer-
tification petition, to achieve immediate results at the 
bargaining table following the Board™s resolution of its 
unfair labor practice charges and issuance of a cease-and-
desist order.  Providing this temporary period of insu-
lated bargaining will also afford employees a fair oppor-

tunity to assess the Union™s performance in an atmos-
phere free of the Respondent™s unlawful conduct. 
(3) A cease-and-desist order, alone, would be inade-
quate to remedy the Respondent™s refusal to bargain with 

the Union in these circumst
ances because it would permit 
a decertification petition to be filed before the Respon-
dent had afforded the employees a reasonable time to 
regroup and bargain through their chosen representative 
in an effort to reach a colle
ctive-bargaining agreement.  
Indeed, permitting a decertification petition to be filed 

immediately might very well allow the Respondent to 
profit from its own unlawful conduct.  We find that these 
circumstances outweigh the 
temporary impact the af-
firmative bargaining order will have on the rights of em-
ployees who oppose continued representation by the Un-
ion. 
For all of the foregoing reas
ons, we find that an af-
firmative bargaining order with its temporary decertifica-

tion bar is necessary to fully remedy the Respondent™s 
unlawful refusal to bargain with the Union in this case. 
ORDER The National Labor Relations Board orders that the 
Respondent, E.S. Sutton Realty Co., New York, New 

York, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Refusing to hire or consider for hire any employee 
for being a member of, or supporting, Local 32BŒ32J, 
Service Employees International Union, AFLŒCIO, or 
any other labor organization. 
(b) Refusing to meet and bargain in good faith with the 
Union as the exclusive collective-bargaining representa-

tive of employees in the following appropriate unit: 
 All handypersons, forepersons, and others, including 
elevator operators, porters, porter/watchmen, cleaning 
persons, matrons, security por
ters, fire safety directors 
and all other service employees employed at 291 
Broadway. 
 (c) Unilaterally changing unit employees™ terms and 
conditions of employment. 
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4102. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Make whole employees Marlene Connell, Edwin 
Martinez, Anthony Moreno, Fr
ankie Rodriquez, and An-
thony Thompson for any losses they may have suffered 
by reason of the discriminatory refusal to hire them. 
(b) Within 14 days from the date of this Order, offer 
Marlene Connell, Edwin Martinez, Anthony Moreno, 

Frankie Rodriquez, and Anthony Thompson immediate 
and full reinstatement to their former jobs or, if those 
jobs no longer exist, to substantially equivalent positions, 
without prejudice to their seniority or any other rights or 
privileges previously enjoyed. 
(c) Within 14 days from the date of this Order, on re-
quest of the Union, rescind the April 1997 unilateral 

changes in unit employees™ terms and conditions of em-
ployment. 
(d) On request, bargain in good faith with the Union as 
the exclusive collective-bargai
ning representative of unit 
employees with respect to wages, hours, and other terms 
and conditions of employment and, if an understanding is 
reached, embody such unde
rstanding in a signed agree-
ment. 
(e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(f) Within 14 days after service by the Region, post at 
its building at 291 Broadway, New York, New York, 
copies of the attached notice marked ﬁAppendix.ﬂ
13   Copies of the notice, on forms provided by the Regional 
Director for Region 2, after being signed by the Respon-
dent™s authorized representative, shall be posted by the 
Respondent and maintained for 60 consecutive days in 
conspicuous places including 
all places where notices to employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
                                                          
 13 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since April 1, 1997. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to com-
ply. 
 MEMBER WALSH, dissenting. 
Contrary to my colleagues, I would not reverse the 
judge™s considered assessment of the credibility of 

Anderson Curtis.  Rather, I would affirm the judge™s 
credibility resolutions and would adopt her recommenda-
tion to dismiss the complaint.   
The judge watched and listened to Curtis testify.  She 
concluded that he was a truthful witness.  She believed 

that he testified without guile, and she was convinced 
that he would not lie under oath.  She particularly found 
that although Curtis did not have a good recall of dates, 
he testified accurately as fa
r as his recollection went.  
Finally, she credited Curtis that he alone was responsible 
for the Respondent™s hiring.  In this regard, she credited 
Curtis, a 31-year member of the Union, that he asked 
several tenants to give alleged discriminatee and fellow 
union member Anthony Moreno a message that Curtis 
was beginning to hire a cleaning staff.  Also, the judge 
found very convincing Curtis™ testimony that he left a 
message for alleged discriminatee and fellow union 
member Marlene Connell when he began hiring.  
My colleagues would reverse these considered, articu-
lated, demeanor-based credibility resolutions on the 

grounds that Curtis™ testimony at the hearing about when 
he was hired by the Respondent, when he was given au-
thority in turn to hire other cleaning employees, and 
when he actually hired them, is inconsistent with the 
dates on various employment forms in the record.  But in 
believing Curtis™ testimonial account of the events in 
question, the judge was fully 
aware of and took into ac-
count those inconsistencies.  She found that his recollec-

tion about the actual dates when employees began work 
was inaccurate and tended to shift.  Thus, she found that 
Curtis obviously forgot that he had met with Respondent 
officials to discuss interviewing and hiring a cleaning 
staff before the Respondent fo
rmally terminated its con-
tractual relationship with Crisfield.  But the judge never-
theless found that Curtis was consistent in his testimony 
about calling alleged discriminatees Moreno and Connell 
about possible jobs with the Respondent.  
We cannot seat ourselves next to a judge at a hearing.  
We cannot watch and listen to witnesses testify.  We 
must rely on a judge™s assessment of the credibility of 
witnesses, and the judge™s balancing of all of the many 
 E.S. SUTTON REALTY CO. 411factors at work in deciding 
whether to believe or disbe-
lieve witnesses.  The Supreme Court has firmly estab-
lished the deference due to an administrative law judge™s 
findings, particularly with respect to credibility.  In 
Uni-
versal Camera Corp. v. NLRB
, 340 U.S. 474, 496 (1951), 
the Court stated:  
 The ﬁsubstantial evidenceﬂ standard is not modified in 
any way when the Board and its examiner disagree. We 
intend only to recognize that evidence supporting a 
conclusion may be less substantial when an impartial, 
experienced examiner who has observed the witnesses 
and lived with the case has drawn conclusions different 
from the Board™s than when he had reached the same 
conclusion. The findings of the examiner are to be con-
sidered along with the consistency and inherent prob-
ability of testimony. The significance of his report of 
course, depends largely on the importance of credibility 
in the particular case.  
 In Ewing v. NLRB
, 732 F.2d 1117 (2d Cir. 1984), in 
language applicable to the Board in reviewing an admin-
istrative law judge™s credib
ility resolutions, the court 
said: 
 It is the task of trial judges to separate factual wheat 
from evidentiary chaff, and appellate courts must ac-
cord great deference to these determinations. The temp-
tation to displace the trial court™s judgments with our 
own is often strong, but the integrity of the decision-

making process requires that we do so only in cases of 
clear error. Fed.R.Civ.P. 52(a). The same policies apply 
in the administrative context when decisions of the 
finder of fact are brought under review. 
 In my view, it is not sound administrative policy to re-
sift through the facts that 
the judge has already thor-
oughly considered, as my colleagues have done, and, on 
the basis of that re-sifting, to reverse the judge™s credibil-
ity resolutions.  Such appellate second-guessing does not 
give proper deference to our administrative law judges, 
and it will ultimately cause the appellate courts to accord 
even less deference to the Boar
d™s decisions.  Even if I 
had a suspicion that a decision may not be exactly right, I 
would much rather affirm that decision, if it was based 
on thoroughly considered credibility resolutions, than to 
second-guess the judge and to risk the possibility that the 
courts will accord less deference to our decisions.  To 
borrow from the standard applied in the Second Circuit, I 
would not reverse a judge™s d
ecision to credit a witness 
unless that witness™ testimony was hopelessly incredible 
or flatly contradicted either by the law of nature or un-
disputed documentary testimony.  
Beverly Enterprises v. 
NLRB, 139 F.3d 135, 142 (1998); 
Kinney Drugs v. NLRB, 74 F.3d 1419, 1427 (1996).  Notwithstanding the 
failure of Curtis™ testimony to match the dates on the 
employment documents in question, I cannot find that 
Curtis™ testimony, on the key facts on which the judge™s 
decision was based and on which she credited him, failed 
either one of those tests. Thus, unlike my colleagues, I 

would not reverse the judge™s credibility resolutions and 
I would adopt the judge™s decision. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities.  
 WE WILL NOT refuse to hire or consider for hire any 
employees for being a member of, or supporting, Local 
32BŒ32J, Service Employees International Union, AFLŒ
CIO, or any other labor organization. 
WE WILL NOT refuse to meet and bargain in good 
faith with the Union as the exclusive collective-
bargaining representative of employees in the following 
appropriate unit: 
 All handypersons, forepersons, and others, including 
elevator operators, porters, porter/watchmen, cleaning 
persons, matrons, security por
ters, fire safety directors 
and all other service employees employed at 291 
Broadway. 
 WE WILL NOT unilaterally change your terms and 
conditions of employment. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL make whole employees Marlene Connell, 
Edwin Martinez, Anthony Moreno, Frankie Rodriquez, 
and Anthony Thompson for any losses they may have 
suffered by reason of the discriminatory refusal to hire 
them. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 412WE WILL, within 14 days from the date of this Order, 
offer Marlene Connell, Edwin Martinez, Anthony Mo-
reno, Frankie Rodriquez, and Anthony Thompson imme-
diate and full reinstatement to
 their former jobs or, if 
those jobs no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed. 
WE WILL, within 14 days from the date of this Order, 
on request of the Union, rescind the April 1997 unilateral 

changes in your terms and conditions of employment. 
WE WILL, on request, bargain in good faith with the 
Union as the exclusive collective-bargaining representa-

tive of our employees in the unit described above with 
respect to wages, hours, and other terms and conditions 
of employment, and, if an understanding is reached, em-
body such understanding in a signed agreement. 
 E.S. SUTTON REALTY CO. 
 Bert Pearlstone, Esq
., for the General Counsel
 Robert l. Gosseen, Esq. (Gallagher Gosseen Faller Kaplan & 
Crowley), of New York, New York, for the Respondent.
 Ira A. Sturm, Esq. (Raab & Sturm, LLP), 
of New York, New 
York, for the Charging Party. 
DECISION STATEMENT OF THE CASE 
ELEANOR MACDONALD, Admi
nistrative Law Judge.  
This case was tried in New York, New York, on May 27 and 
28, 1998. The complaint alleges that in mid-April, 1997, Re-
spondent, in violation of Section 8(a)(1), (3), and (5) of the Act, 

failed to consider for employment
 and failed to hire certain 
employees because they were represented by the Union and that 

Respondent refused to bargain 
with the Union. Respondent 

denies that it has engaged in
 any violations of the Act. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent in August 1998, I 
make the following
1 FINDINGS OF FACT 
I. JURISDICTION Respondent, E.S. Sutton 
Co., a corporation with an office at 
1407 Broadway, New York, New York, is in the business of 
managing office buildings, including a building located at 291 
Broadway, New York, New York. Th
e parties agree, and I find, 
that Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6) a
nd (7) of the Act. Crisfield, a 
New York State corporation, w
ith an office at 19 Glendale Road, Harrison, New York, was engaged in the business of 
providing janitorial services to
 commercial customers, includ-
ing a building located at 291 Broadway, New York, New York. 
The parties agree, and I find, that Crisfield was at all material 
                                                          
                                                           
1 The record is hereby corrected so that at page 205 at lines 16 and 
18, Mr. Sturm is speaking and not Mr. Pearlstone. 
times an employer engaged in commerce within the meaning of 

Section 2(2), (6), and (7) of the Act. Partners, Inc., a corpora-
tion with an office at 505 Eighth Avenue, New York, New 
York, is in the business of providing janitorial services to commercial customers. The parties agree, and I find, that Local 
32BŒ32J, Service Employees Intern
ational Union, AFLŒCIO is 
a labor organization within the meaning of Section 2(5) of the 
Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. The Facts 
For at least 15 years, Respondent E.S. Sutton Realty Co. has 
owned and managed through various arms of its corporate iden-
tity a building at 291 Broadway in New York City.
2 As manag-ing agent, Sutton contracted wi
th various companies to provide 
cleaning services for 291 Broadway. These contractors had 

collective bargaining agreements
 with Local 32BŒ32J. In 1995, 
the cleaning contractor at 291 Broadway was a company named 
Partners, Inc. The testimony sh
ows that Sutton was dissatisfied 
with the quality of the service pr
ovided by Partners and that it 
wished to save money on the cost of its cleaning service. 
Respondent admits that from 
September 1995 until on or 
about December 31, 1995, the Union was the exclusive collec-

tive-bargaining representative of 
the unit employed by Partners 
at 291 Broadway and that the Union had been recognized by 
Partners. The recognition was embodied in a collective-
bargaining agreement in effect from January 1, 1993, through 
December 31, 1995. At all times until January 2, 1996, the 
Union was the exclusive collecti
ve bargaining representative of the employees of Partners in the following unit: 
 All handypersons, forepersons, and others, including elevator 
operators, porters, porter/wat
chmen, cleaning persons, ma-
trons, security porters, fire sa
fety directors and all other ser-
vice employees employed at 291 Broadway. 
 E.S. Sutton received a solicitation to provide cleaning ser-vices from Crisfield, a company newly formed by Brian Cof-
field and Phil Cristiano.
3 Coffield testified that prior to forming 
Crisfield, he had run the all-ni
ght cleaning at th
e Javits Conven-
tion Center for 2 years and that 
he had managed the cleaning in 
several buildings in New Jersey for AT&T. In the fall of 1995, 
Coffield had left his business card at various buildings in lower 
Manhattan, including 291 Broadway, to see whether any of 
them might be in need 
of cleaning services. 
Coffield™s testimony about how 
he entered into a contract 
with Sutton was changing and inconsistent. Under direct ques-tioning, Coffield testified that he walked into the building and 

met with Bruce Pirnat, the chief engineer and property manager 
of 291 Broadway.
4 Pirnat told him that Sutton was unhappy 
with the cleaning contractor™s performance and wanted to make 
a change. Pirnat said that Sutton was looking for a new com-
 2 The building is owned by 291 Broadway Realty Associates, one of 
the affiliated Sutton companies. 
3 Coffield testified that he was th
e owner of Crisfield. Cristiano is 
named as the vice president on Crisfield™s documents. The record 
shows that Coffield and Cristiano had other companies, and/or used the 
names of other companies. 
4  Pirnat is an agent and supervisor of Respondent. 
 E.S. SUTTON REALTY CO. 413pany and was no longer interested
 in using the Union. Coffield 
testified that he put together a proposal and in mid-December, 
1995 he went to the Sutton office
 at 1407 Broadway to discuss 
it with Jeff Shalom, Sutton™s cont
roller and director of real 
estate management.
5 Coffield spoke about the service he would 
provide, and Shalom remarked that he was looking forward to 
changing the staff because the tenants were not happy with the 
cleaning services in the building.
 Shalom also stated that he 
was looking forward to not dealing with the Union. According 
to Coffield, Shalom said that 
Sutton did not want the Union in 
the building any more. Shalom told Coffield that Sutton used to 

employ a security guard in the building who belonged to Local 

32B. When this person left to join the police force, he was re-
placed with a nonunion employee. 
Shalom told Coffield that his 
building contract with the Union would expire on December 
31, 1995.
6 Although Coffield had testified in response to General Coun-
sel™s questioning on direct that 
he had discussed Sutton™s wish 
to change to a nonunion contractor with Pirnat before he sub-
mitted his bid to Shalom, Coffield was not sure about this when 
questioned on direct by Counsel for the Charging Party. After 

testifying at length about the circumstances under which he 
submitted a bid to Sutton, Coffi
eld was no longer sure whether 
he had actually met Pirnat before
 he prepared his bid. Coffield 
did recall that he presented a proposed contract to Shalom. The 

document dated November 10, 1995, had been prepared with 
the assistance of people Coffield knew and without any partici-

pation by Sutton.
7 The proposed contract provided that Cris-
field would provide cleaning services for $13,860 per month 
and that ﬁthis firm fixed price is for non-union labor only.ﬂ 
Coffield testified that he used this language to insure that he 
would receive more money if he was forced into using a union. 
But Coffield did not tell Shalom that if his employees joined a 
union he wanted to come back to Sutton for more money. Cof-
field testified that he told Shalom that he would go in with a 

non-union workforce. 
Chief engineer Pirnat has been employed by 291 Broadway 
Realty Associates for 12 or 13 years.
8 Pirnat is responsible for 
the maintenance of the various systems of the building at 291 
Broadway. His hours are 7:30 a.m. to 3:30 p.m., Monday 
through Saturday. Another engineer works from 10 a.m. to 6 

p.m. Pirnat is not the superintendent of the building and he has 
never supervised the cleaning pe
rsonnel nor is he responsible 
for any aspect of the cleaning services. Pirnat recalled that he 
met Coffield when the latter came into the building to see 
whether he could get the cleaning business. According to 
Pirnat, many people walk into the building looking for business 
of one sort or another. Pirnat is not responsible for the build-
ing™s business, but he directed 
Coffield to Shalom at the E.S. 
Sutton office. Pirnat told Coffield that it was a good time to 
                                                          
                                                           
5  Shalom is an agent and supervisor of Respondent. 
6 This collective-bargaining agreement covered any workers em-
ployed by 291 Broadway directly. It
 was different from the contract 
that covered employees of the cleaning service. 
7 Coffield™s testimony about who 
prepared the contract was vague; 
he was not eager to recall whom among his associates or acquaintances 
had helped him with the language. 
8 Pirnat is a member of Local 94 of the Operating Engineers. 
submit a proposal because there 
were complaints about the current cleaning company and the Suttons were thinking of 
changing. Coffield informed Pirn
at that he had another job on 
Greenwich Street and that he had once cleaned the Javits Cen-
ter. Pirnat denied discussing the cost of cleaning or the Suttons™ 
strategy with Coffield. Howeve
r, Pirnat acknowledged that 
Respondent was always looking for 
ways to save money at the 
building. Shalom testified that he s
poke to Coffield and Cristiano 
about cleaning 291 Broadway. Shalom recalled that a represen-

tative of Crisfield called him to solicit the business. At one 
point, Shalom testified that he 
could not recall when he met with Coffield and Cristiano, but later he stated that he met with 
them about November 10, 1995. Shalom testified that the two men promised better cleaning fo
r less money. (Sutton paid 
Partners, Inc., $22,150 per month and Crisfield proposed to 
clean the building for a monthly price of $13,860.) Eventually, 
Crisfield sent a proposed contract
 to Shalom and Shalom made 
some changes on the document in his own hand having to do 
with extra work, submission of invoices and cancellation. Sha-
lom denied discussing with Coffield and Cristiano the persons 
to be employed by Crisfield. 
The contract between E.S. Sutton 
and Crisfield does not indicate
 when it was signed. By its 
terms, it commenced on January 1, 1996 and had a term of two 
years. The contract provided that Sutton had the right to termi-
nate Crisfield™s services upon 7 days notice. 
Shalom testified that when E.S. Sutton purchased the build-
ing at 291 Broadway the compan
y was required to assume the 
Local 3213Œ32J contract for building 
employees. By the fall of 
1995, the building had only on
e employee in the Local 3213Œ
32J unit.9 On November 9, 1995, Respondent withdrew from the multi-employer bargaining for a successor contract. On 

November 30, Respondent withdrew recognition from the Un-
ion as the representative of 
its single remaining employee. 
Coffield testified that he began cleaning 291 Broadway on 
January 2, 1996. Upon his arrival 
at the building that night, he 
met with Pirnat who gave him the keys to the offices. Coffield 

had arranged for a number of workers to meet him at the build-
ing. However, when he walked into the lobby the former Part-
ners employees were waiting for 
him and they offered to con-
tinue working as cleaners in the building. Coffield told the em-
ployees that he was a nonunion contractor, that he would only 
pay $7 per hour, much less than their current wages, and that he 
did not currently give any benefits although he would find out 
about offering benefits through Local 2.
10 Coffield was sur-
prised that the employees would 
work for such low pay, but he 
told the employees that they were welcome to stay. He had a 
document prepared for the employees to sign which provided 
that employees who agreed to work for $7 per hour rescind 

their membership in 32BŒ32J and will join and become active 
members of Local 2.
11 The document falsely informed employ-
ees that Crisfield had a collective-bargaining agreement with 
 9 The record shows that the remaining employee was a lobby starter 
who provided security.  
10 Crisfield had no relationship with
 Local 2, but Coffield had read 
about that union in the newspaper. 
11 Coffield testified that he did no
t consult anyone from Sutton con-
cerning the preparation of this document. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 414Local 2.  All of the employees signed the document. Then, 
Coffield instructed the employees to clean the building accord-
ing to their usual practice. 
The former employees of Partners, Inc., were all members of 
Local 32BŒ32J. They included: 
 Dionisio Arismendi 
Marlene Connell 
Anderson Curtis  
Anthony Moreno  
Elena Radovic 
 Marlene Connell testified that she had worked at 291 
Broadway for 15 years cleaning offices from 5 to 11 p.m.  She 

said she knew Pirnat because she obtained the keys to the of-
fices from him if she came to work early. Connell was obvi-

ously prepared to testify to a number of things, which she did 
not clearly understand or recollec
t. After much prompting from 
counsel for the General Counsel, Connell testified that Pirnat told her ﬁhe was trying to get their union members because 
Curtis was getting six weeks vacation and he was getting too 
much.ﬂ This testimony is inco
mprehensible. In response to 
leading questions by counsel fo
r the General Counsel, Connell 
testified that Pirnat called he
r a snitch. Connell was unable to 
recall when this exchange occurred. In response to leading 
questions from counsel for the Charging Party, Connell eventu-
ally recalled that the conversation with Pirnat took place in 
January 1997. I shall not credit this testimony because I am 
convinced that Connell had no real
 recollection of what she was 
saying. Connell testified that 
she and the other cleaning em-
ployees went to the Union and told a representative that they 
had been fired by Partners, Inc. The representative instructed 
the union members to go to work for the new company, signing 

whatever papers they were re
quired to sign because the Union 
was going on strike. When Connell arrived at the building on 

January 2, 1996, she met Coffield and a Crisfield supervisor 

named Willie Lopez. Coffield told the employees that their 
wages would be $7 per hour with no benefits. Connell informed 
Coffield that she had a medica
l condition requiring doctor vis-
its, but Coffield just shrugged. Coffield said he was not affili-
ated with Local 32BŒ32J; he had his own union, Local 2. After 
3 months probation, the employees
 would be in Local 2. Con-nell signed a document presented by Coffield and she began 

cleaning the offices she had cleaned for Partners without any 
change in her routine. 
Anthony Moreno testified that he had spent 13 years clean-
ing 291 Broadway for a number of
 contractors including Part-ners, Inc. He was a security maintainer, watching the lobby, 
bringing down the garbage at night and doing related cleaning. 
He worked from 5 to 10:30 p.m., 6 days per week. Moreno said 

that he had daily contact with Pirnat: Moreno came in to work 
early or Pirnat stayed late at the building and the two men saw 
each other if there were weekend emergencies at the building. 

Moreno is a bus operator for the New York City Transit sys-
tem. At the time of the material events herein, he was driving 
from Sam to 3:30 p.m., 5 days pe
r week. Moreno testified that 
while Partners had the contract to clean the building, Pirnat told 
him that the Suttons wanted to get rid of the Union because it 
cost too much money. The Suttons
 did not want all these people 
with many weeks of vacation. According to Moreno, Pirnat told 

him many times that the cost 
of cleaning the building was hurt-
ing the Suttons and that they wanted to get rid of 32B. 
At the end of December 1995, Partners advised its employ-
ees that the Suttons did not want
 to pay to renew the Partners 
contract and that it was their last day. Partners told the employ-

ees to come to the building on the next working day. On Tues-

day, January 2, 1996, Moreno, 
Connell, and Anderson Curtis 
went to 32BŒ32J where a Union offi
cial instructed them to go 
to work as usual, accepting whatever wages were offered and 
signing any documents that were presented to them. The Union 
official told the employees that a strike was about to take place 
but that they should not participate in the strike. Moreno ac-
cepted a job on Crisfield™s terms that night along with the other 
employees, performing the same
 tasks that he had done for 
Partners. On January 3, 1996, a worker from an adjacent building gave 
Moreno some union placards and l
eaflets in connection with the 
strike against commercial bui
ldings. Moreno asked the em-
ployee in the candy store of 291 Broadway to hold the material 

for him. Moreno testified that Willie Lopez, the Crisfield su-
pervisor, told him he was not supposed to have the material. Moreno replied that the worker next door had given it to him 
and that he would take care of 
it. Later that evening, Moreno™s 
son called and asked him to come home due to a family emer-
gency. According to Moreno, 
Lopez gave him permission to 
leave early that day. On Janua
ry 5, Coffield fired Moreno say-
ing he could not use him because Moreno was a threat to the 
building. Coffield said Moreno knew the building was non-
Union and that he should not have placards in the building. 
Moreno testified that on an occa
sion long after he was fired by 
Coffield he was speaking to Pirnat in the building and Pirnat 
remarked that Moreno had a lot of nerve to have union placards 
in the building. 
Pirnat testified that he had had a friendly relationship with 
Moreno for many years. Moreno 
has visited Pirnat at home and 
he purchased a car from Pirnat™s
 brother-in-law. While Moreno 
was employed in the building, Pirnat spoke to him every few 
weeks when their schedules overlapped. After January 1996, 
Moreno came to 291 Broadway a few 
times to see friends in the 
building. Pirnat estimated that from January 1996 to May 1998 
he had seen Moreno 10 or 12 times. Pirnat knew that Moreno had been fired in January 1996. Coffield told Pirnat that Mo-
reno had been fired after he le
ft his job without permission. 
Moreno told Pirnat that he was 
fired because he had an emer-
gency at home and had to leave wo
rk. Pirnat did not participate 
in Crisfield™s decision to terminate Moreno and he heard about 
it the day after it took place. Pi
rnat was sure that Moreno did 
not say anything about union placards in connection with his 
discharge; Pirnat would have 
remembered if something had 
happened with union placards. Pirn
at did recall that Moreno 
told Pirnat that he thought E.
S. Sutton should have given him 
money when he was fired; 
Moreno wanted money from the 
Suttons, the Union, and everybody. Shalom testified that Cof-

field said he had discharged Moreno for leaving work without 

giving notice; Shalom was not 
involved in the discharge. 
Unfair labor practice charges were filed against Crisfield on 
March 14 and April 17, 1996. Coffi
eld made several attempts  E.S. SUTTON REALTY CO. 415to settle the matter. He asked James Fitzpatrick, the contract 
director of Local 32BŒ32J, what he could do to resolve the 
case. Fitzpatrick suggested uni
onizing the employees at the 
building. On direct examination by counsel for the General 
Counsel, Coffield testified that 
he called Shalom and informed 
him of his conversation with 
Fitzpatrick and asked whether 
Sutton would pay more for the 
monthly cleaning if Crisfield 
were paying union wages. Shalom
 said that he would check 
with his attorney. Eventually, Shalom informed Coffield that 
Respondent would not raise its pa
yments to Crisfield and that 
he was not interested in bringing the Union back into the build-
ing. At the end of March 1997, 
Coffield spoke to Fitzpatrick 
again and told him that he wa
s not getting an increase from 
Sutton but that he wanted to settle even if it meant losing 

money. Coffield offered to give
 $15,000 in backpay to the em-
ployees and to sign a collective-bargaining agreement. Follow-
ing this conversation with Fitzpatr
ick, Coffield told Shalom that 
he had worked out a deal with 
the Union and that he would pay 
the difference between nonunion and union wages out of his 

own pocket for the remainder of
 the contract term. Shalom 
replied that he was not happy w
ith Coffield™s decision and that he did not want the Union in the 
building. Coffield testified that 
this conversation took place so
metime at the end of March 
1997. As will be described below, Sutton terminated Crisfield™s 
contract to clean the building on April 15, 1997. On cross-
examination by counsel for Re
spondent, Coffield™s testimony 
changed. He then recalled that
 after April 16, 1997, he told Shalom that he had settled the case for $30,000 and he asked 

Sutton to pay part of the cost of the settlement. 
Shalom testified that he could 
not recall when he first spoke 
to Coffield about the attempts to settle the unfair labor practice 

charges against Crisfield. However, Shalom was certain that 
Coffield first asked for more money to help pay for the NLRB 
settlement after April 1997 when Coffield called to ask for 
payment of the last monthly invoice he had submitted to E.S. 
Sutton. Shalom did not recall that Coffield had said anything 
about having to sign a contract with Local 32BŒ32J. 
A settlement agreement signed by Coffield on September 29, 
1997, and approved on October 10, 1997, provided backpay to 
10 named discriminatees. Connell, Curtis, and Moreno each 
received backpay of $5,625, Radovic received $2,250 and 
Arismendi received $375. Other employees about whom the 
record is otherwise silent rece
ived lesser sums. I assume these 
other employees were not former
 Partners employees but were 
hired by Crisfield at some point. As part of the settlement, Cris-
field mailed a notice to the employees which provided that it 
would not inform employees that
 it intended to operate as a 
nonunion operation when it was obliged to recognize Local 32BŒ32J, that it would not require employees to resign from the 
Union, that it would not discha
rge employees for activities on 
behalf of the Union, that it would recognize the Union, that it 

would make whole employees due to Crisfield™s failure to abide 
by the contract between Partners, 
Inc. and the Union, and that it would expunge from its records references to Anthony Mo-
reno™s discharge. Shalom testified that he was dissatisfied with Crisfield™s per-
formance in cleaning 291 Broadway. Shalom transmitted tenant 

complaints about cleaning to Coffield but the latter never took 
care of the problems. On August 1, 1996, Shalom sent a fax to 

Coffield stating, ﬁWe have had numerous complaints from our 
tenants regarding the cleaning services
specifically regarding 
the bathrooms. Your intenti
ons seem good & you always re-
spond like a gentleman, but we must have action.ﬂ On August 
23, Pirnat wrote a letter to Coffield informing him that the 18th 
floor had not been cleaned and that a member of the building 
staff had been sent to vacuum and empty the waste receptacles. 
On October 11, 1996, Shalom wrote 
to Cristiano stating that his 
ﬁnumerousﬂ complaints about poor
 service had not been at-tended to and that almost weekly
 an office was not cleaned at 
all. Shalom also mentioned co
mplaints about the off hours se-
curity guards. Shalom concluded 
by saying, ﬁIf there is not an 
immediate and noticeable improvem
ent, we will have no choice 
but to terminate our contract
.ﬂ On March 5, 1997, Shalom 
wrote to Cristiano enclosing two written complaints from ten-
ants and remarking that, ﬁit 
seems that approximately once 
every week or two, one or two offices are not cleaned at all.ﬂ 
On March 11, 1997, Shalom wrote to Cristiano stating that 
there was no security guard in the building on March 8 and 
emphasizing that the building a
nd its occupants were endan-
gered by this situation. On March 19, Shalom wrote to Cris-
tiano enclosing a tenant complain
t about cleaning and security 
and stating, ﬁThis situation must
 be remedied immediately.ﬂ On 
March 31, Shalom again wrote to
 Cristiano enclosing a report 
from Pirnat that a tenant had complained about lack of clean-
ing. On April 2, Sutton received a memorandum from the ten-
ant on the 19th floor detailing dirty bathrooms and garbage not 
removed and complaining that, ﬁThi
s is not the first time lapses 
in bathroom cleaning have occurred.ﬂ 
Shalom testified that he finally 
decided to cancel the contract 
with Crisfield because of an accumulation of events. He came 
to the conclusion that he would try to have Sutton do the clean-
ing ﬁin-houseﬂ with its own em
ployees. Shalom thought that 
solution could not be worse and it might be better, and he could 
probably clean the building in-house for less money. E.S. Sut-
ton was always trying to reduce expenses. 
Pirnat testified that he often 
told Coffield that he was not do-
ing a good job and that he might be terminated by Sutton. 

Pirnat often found the Saturday security men sleeping or, ab-
sent altogether, and he had to 
call the Crisfield managers about 
this ﬁconstantly.ﬂ Pirnat was friendly with many of the tenants 
in the building, and they told him that the cleaning was not 
being done properly. If tenant garbage was not being picked up, 

Pirnat had to deal with it when he came on the premises. Pirnat 
testified that Crisfield had no
 backup personnel. Furthermore, some of the cleaning personnel 
were employed during the day 
in a construction company owned by Coffield and they were 
too tired to work at night in the building.
12 About 1 month be-fore the contract was actually cancelled, Shalom told Pirnat that 
he was terminating Crisfield. Pirnat knew the reasons for this 
decision: garbage was not being 
picked up, security was lax, 
the vacuum cleaners did not work, there were no cleaning sup-
plies and tenants were complaining. 
                                                          
 12 Pirnat was certain that Coffield had a construction company; he 
asked Coffield to hire his nephew 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 416Shalom told Pirnat that the cleaning should be done in-
house. Pirnat thought this was a good idea as long as he himself 
did not have to be bothered with
 the job. Pirnat suggested to 
Shalom that Anderson Curtis, who had worked in the building 
ﬁforever™, should be selected to 
run the cleaning services. Curtis 
cleaned the lobby, took out the building garbage, and acted as 

the nighttime security person.
13 Pirnat had seen Curtis every 
working day for 12 years because Curtis™ shift ended just as 
Pirnat™s shift began, and Pirnat knew that Curtis was an excel-
lent worker. Sometime after Pirnat had told Shalom to consider 
making Curtis the cleaning superv
isor, Shalom informed Pirnat that he wished to speak to Curtis. Pirnat discussed the possibil-
ity of taking over the cleaning with Curtis and he accompanied 
Curtis to a meeting in Shalom™s office. During the meeting, 
Shalom told Curtis that they had to do a better job with the 
cleaning because the tenants were
 disgruntled. Pirnat was not 
involved in any subsequent actions Curtis took to hire cleaning 
employees. 
Shalom testified that before he sent a letter canceling the 
Crisfield contract he talked to
 Pirnat about Curtis™ abilities. 
Pirnat brought Curtis to see him at the beginning of April. Sha-

lom told Curtis to draw up a list of the equipment he would 
need and he told him to hire the same number of people as were 
currently employed by Crisfield to clean the building. He told 
Curtis that Sutton would pay $7 
per hour to the employees and 
that after a while they would receive medical benefits. Shalom 

did not discuss any particular people who should be hired by 
Curtis. He told Curtis that he did not want the same kind of 
complaints from the tenants. Shalom told Curtis to find people 
to clean the building, but Curtis had no authority to hire them 
until Shalom gave him that authority. Shalom testified that he 
informed Curtis that he was hired as of the date that Crisfield 

was out. But Shalom also stated that he gave Curtis the author-
ity to begin hiring before Crisfield was actually out of the 
building. Clearly, Shalom™s recollection about the events was 

not complete. 
The Crisfield contract was terminated by letter from Shalom 
dated April 10, 1997, stating that
 the termination was to take effect on Thursday, April 17. 
However, on April 15, Shalom 
sent a letter to Crisfield stating, ﬁBecause of the poor quality 

and/or lack of cleaning and securi
ty services, please notify your 
employees after they complete tonight™s shift that they should 
not return to the building.ﬂ 
Pirnat testified that he took Cu
rtis up to meet Shalom before 
April 16. Pirnat believed that 
the in house cleaning crew super-vised by Curtis took over the day 
after Crisfield was terminated 
and that there was no hiatus in cl
eaning services at
 the building. 
However, Pirnat only sees Curtis
 in the morning so he could 
not be sure who was there at night. 
Anderson Curtis has worked in 291 Broadway for many dif-
ferent cleaning contra
ctors over the past 31 years. Curtis has 
been a member of Local 32BŒ32J during all of that time. Cur-
tis™ duties were to clean and polis
h the floors, to perform duties 
in the lobby area and to provide nighttime security. Curtis testi-
fied that Shalom interviewed him and hired him on April 17. 
                                                          
                                                           
13 Because Pirnat did not work the same hours as Anderson he was 
not quite accurate about A
nderson™s precise duties. According to Curtis, he came to 
work the night of April 16 just before midnight and found that the Crisfield equipment was gone; a worker named Al told him that the rest of the Crisfield 
employees had been given positions
 elsewhere; at some point, 
Crisfield Supervisor Willie Lopez had informed Curtis that they 
had quite a few buildings.
14 Curtis stated that this first night he 
sat at the lobby desk to provide security and when Pirnat came 
to work in the morning he asked Pirnat what had happened. 
Pirnat told Curtis that Crisfiel
d was out and then he took Curtis 
to Shalom™s office. Shalom told Curtis that the only good re-

ports he had from the tenants were about Curtis and he asked 
him to continue working at the 
building as a supervisor. Shalom 
offered him $400 a week to start and promised him insurance 
coverage. Shalom told Curtis to hire workers; he did not tell 
him whom to hire and he did not forbid him from hiring anyone 
in particular. Shalom instructed 
Curtis to draw up a list of nec-essary equipment and supplies and give it to Pirnat for bidding 
and ordering. 
Curtis testified that he asked his brother, Harry Curtis Jr., to 
help him out until the equipment arrived; they made do with 

brooms and a few plastic bags to clean the building and dump 
the rubbish. Curtis told the tenants to bear with them until the 
equipment arrived in 1 week™s time. Curtis testified that Sha-
lom gave Curtis application forms to provide to the people that 
he wanted to hire. These forms were filled out and transmitted 
by Curtis to Shalom™s office be
fore the workers actually began 
work. Curtis™ recollection about 
the actual dates when various 
employees began work was not accurate and tended to be shift-

ing. However, when asked about calling the former Crisfield 
employees for work, Curtis was consistent in his testimony. He 
testified that he had tried to call Marlene Connell within the 
first 2 or 3 days after he was hi
red and that he had left a mes-
sage on her answering machine, but she did not call him back. 
Curtis recalled that one of the tenants in the building, a lawyer, 
had informed him that Marlene was away on a cruise. Curtis 

testified that he did not ha
ve Anthony Moreno™s telephone 
number, but that he had asked one of Moreno™s friends among 

the tenants to give Moreno a message. 
Pirnat testified that he had known Connell very well because 
she came to the building early from her other job and he gave 
her keys to the offices she cleaned. The last time Pirnat spoke 
to Connell was when Crisfield was going to ﬁdisappearﬂ; per-
haps around April 14. Connell as
ked Pirnat what he thought 
would happen and Pirnat told he
r that Crisfield would be gone 
because it was not doing a good job and the owners were un-

happy. Connell replied that she was going away on vacation 
and she would deal with it when she got back. Pirnat stated that 
Connell had a lot of friends in the building and he often asked 
them how she was doing. Pirnat testified that Moreno, who had 
not worked in the building since January 1996, did not speak to 
him about getting a job at the building around April 17, 1997. 
When Pirnat and Moreno spoke on the telephone Moreno asked 

him a lot of questions about fi
xing electrical problems in his 
new house but he did not ask Pirnat about working at the build-

ing. Pirnat said that none of the Crisfield people approached 

him about a job. 
 14 Al is not further id
entified in the record.  E.S. SUTTON REALTY CO. 417Connell testified that ﬁa few daysﬂ after Crisfield lost the 
contract to clean 291 Broadway she went to the Union and 
informed an official named McCullough that she was going to 
apply for a job at the building. C
onnell stated that she then went 
to the building and asked Pirnat for an application. Pirnat said 
that the hiring was being done at the office and he gave her the 
telephone number. Connell said th
at Pirnat gave her the wrong 
number. A few days later, accord
ing to Connell, she returned to 
see Pirnat and this time he gave her the address of Shalom at 
the E.S. Sutton management office. Connell and Moreno went 
to the office and found it closed for the Jewish Holidays.
15 They returned on a second occasion and spoke to Shalom, tell-
ing him that they wanted to apply for jobs. Shalom said that 
Pirnat was doing the hiring and firing. According to Connell, 
Moreno asked Shalom, ﬁWhat do we do now, go fly a kite?ﬂ 
and Shalom replied, ﬁYes, go fly a kite, the Union can™t do 
anything about it.ﬂ Connell testifie
d that she went back to see Pirnat and asked him why he ha
d sent her to the office, and 
Pirnat still maintained that Shalom was doing the hiring and 

firing. On direct examination by c
ounsel for the General Counsel, 
Moreno testified that in early to mid-April 1997, Connell tele-

phoned him and said that Crisfield was out of the building and 
she had lost her job. Within a week he telephoned Pirnat and 

asked Pirnat for a job. Pirnat 
replied, ﬁYou know the deal,ﬂ and 
said that the Suttons would bring in their ﬁown boys.ﬂ A few 

days later, Moreno telephoned Pirnat again because Connell 

had informed him that Curtis was doing the hiring. When Mo-reno asked Pirnat whether Curtis 
was hiring, Pirnat denied that 
it was true and told Moreno to go see Shalom for an answer. 

Moreno said that the first people 
to be hired should be himself, 
Connell and ﬁRafaelﬂ and Pirnat repeated that he should ad-dress his request to Shalom. 
Moreno went to the Union and 
then he and Connell went to see Shalom at the end of April. 
Finding the office closed, they returned the next Monday. Mo-

reno told Shalom that he and C
onnell were looking for jobs at 
291 Broadway. Shalom replied th
at he was not hiring. Moreno 
said that Pirnat and the Union ha
d sent them to him for a job. Shalom said that that Moreno and the Union could not tell him 
what to do. Moreno asked, ﬁAre you telling me to go fly a 
kite?ﬂ and Shalom said, ﬁYes, go fly a kite.ﬂ Moreno testified 

that he and Connell then went to the Union to file charges. Mo-
reno™s story changed somewhat on cross-examination. In re-
sponse to questions by counsel 
for Respondent, he
 recalled that 
in mid-April, after Crisfield 
was out, he went to see McCul-lough and informed him that Crisfield had lost the contract. 

Connell was not with him. Moreno asked McCullough whether 
he should get a job at the building. Moreno told McCullough 
that the Suttons had done wrong; he believed that they had 
conspired with Coffield to get everyone fired and hire cheap 
labor and they failed to talk to the employees about the job. 
Moreno though he was entitled to 
severance pay because he 
had worked at the building for 13 years. McCullough said that 
he should get a job at the building and told him to go and apply. 
                                                          
                                                           
15 The parties stipulated that in 1997, the first 2 days of Passover 
were April 22 and 23 and the last 
2 days were April 28 and 29. On 
these 4 days, observant Jews would close their offices. 
Moreno wanted a job at his union wage, not the $7 per hour 
Crisfield had paid him. Moreno and Connell went to see Sha-
lom on May 5, 1997, and said, ﬁ[W]e were there for a job and 
the Union sent us.ﬂ Shalom replied that Curtis was hiring. Mo-reno insisted that Pirnat had told him that Shalom was hiring. 
Shalom said that there were no jobs available. In answer to 
Moreno™s continued insistence th
at Shalom himself was hiring, 
the latter said that the Union could not tell him what to do. 
Shalom testified that when Moreno and Connell came to ask 
for a job at 291 Broadway he told them that the staff was fully 
hired and that Curtis was doing the hiring. Moreno replied that 
the Union had sent him to the o
ffice. Shalom co
uld not recall any more details of the conversation. 
The documentary evidence shows that supplies and materials 
for cleaning the building were invoiced on April 14 and 16, 

1997. Anderson Curtis filled out
 his W-4 form on April 8 and 
his I-9 form on April 11, 1997. Harry Curtis Jr., filled out his 

W-4 form on April 8 and his I-9 form on April 11, 1997. The 

form was signed by the payroll officer for 291 Broadway on 
April 16, 1997. Vernon Dixon filled out his W-4 form on April 
land his I-9 form on April 10.16 The I-9 form was signed by the 
payroll officer on April 16. Orfa Vasquez filled out her W-4 
and 1-9 forms on April 12 and the payroll officer signed the I-9 
form on April 16. Victor Valdes filled out his W4 form on 

April 9. His I-9 form is undated but it was signed by the payroll 
officer on April 16. Derrell Cora
 filled out his W-4 and I-9 
forms on April 7; his I-9 form was signed by the payroll officer 
on April 30.17 Douglas Gittens filled out his W-4 form on April 
21. His I-9 form is not dated; it
 was signed by the payroll offi-
cer on April 30, 1997. The par
ties stipulated that James Huayamave began working for Respondent on June 20, 1997. 
B. Discussion and Conclusions 
Connell was not a reliable witness. She had obviously been 
primed to tell a story in concert with Moreno but she could not 

recall it and had to be prompted 
by leading questions. Even so, 
Connell™s story differed markedly
 from that told by Moreno. 
Connell was clearly unable to r
ecall significant dates but she 
tried to give the impression that she applied for a job with Re-
spondent in a timely fashion. 
However, Connell did not deny 
that she was away on a cruise when Crisfield lost the contract. 

She did not deny telling Pirnat, 
in response to the information 
that Crisfield was about to leav
e the building, that she would 
take care of the problem when she returned. I cannot rely on 

Connell™s testimony to find any unfair labor practices. 
Moreno was not an accurate witness. For example, he 
exaggerated his contacts with Pirn
at, saying that he saw Pirnat 
every day. Yet Moreno™s main job as a bus driver does not end 
until 3:30 p.m., which is exactly when Pirnat™s workday at the 
building is over. Moreno was vague 
about dates, at first making 
it seem that he and Connell acted immediately to apply for jobs 
at the building, but then conced
ing that they did nothing until 
the end of April when the office was closed on April 28 or the 
on April 29.  Moreno was eager 
to give testimony linking Re-
spondent to the unfair labor practices committed by Crisfield. 
 16 Dixon left employment on April 25, 1997.  
17 Cora left employment on June 19, 1997. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 418His eagerness went so far as to lead him to accuse his old friend 
Pirnat of repeatedly lying to
 him about who was doing the hir-
ing for the building. It would be
 impossible to separate out the 
exaggerations and fabrications 
from Moreno™s testimony, and I 
shall not rely on his testimon
y to find violations of law. 
Shalom did not recall much about some of the relevant 
events. However, I do not believe 
that he gave false testimony 
under oath. Curtis was a truthful witness. I observed that he testified 
without guile and I believe that Curtis would not deliberately 
tell any falsehood. I am convinced
 that Curtis would not offer a 
fabrication under oath. Although Curtis did not have good re-
call of dates, I find that he testified accurately as far as his rec-
ollection went. Curtis obviously fo
rgot that he met with Pirnat 
and Shalom to discuss supervising and hiring the cleaning staff 
before Crisfield was terminated. 
It is clear to me from the tes-
timony of Shalom and Pirnat, fr
om listening to Curtis and from 
examining the documentary evidence, that Curtis met with 
Shalom in anticipation of Crisfield™s termination and that Sha-
lom told him to hire some people to clean the building and to 
draw up a list of necessary equi
pment and supplies. From the dates on the invoices in the record, I find that Curtis drew up 
the list and that the materials were ordered before Crisfield left, 
but that they were probably delivered after April 16. This 
would account for Curtis™ recollection that when he and his 
brother first began cleaning the building there was nothing to 
work with and they had to buy a few items and ask the tenants™ 
indulgence until all necessary materials were on the premises. 
The documentary evidence shows 
that although Shalom at first 
intended Crisfield to clean the building up until the night of the 
16th, he changed his mind and ended the contract a day early. 
This fact would account for Curtis™ recollection that he was 

surprised one night when he came to the building to find that 
Crisfield was already gone. Curtis™ testimony that he left a mes-
sage for Connell when he began hiring was given with convic-
tion and I found it very convincing. I also credit Curtis™ testi-
mony that he asked several te
nants to give Moreno a message when he was beginning to hire cleaning staff. I credit Curtis 
that he alone was responsible for the hiring. I also credit Curtis 
that he was told that some of the former Crisfield employees 
had been given jobs 
at other locations. 
I credit Pirnat™s testimony. Pirnat is a loquacious individual 
and the many details he provided 
had the ring of truth. His tes-
timony was consistent despite vigorous cross-examination and 
his assertions were supported by the documentary evidence. 
Coffield™s testimony must be approached with caution. Cof-
field has paid a substantial su
m of money to settle an unfair 
labor practice case. I observed th
at Coffield was loath to give any information about his busin
ess, his methods of operation 
and his associates. Coffield testified readily to only one set of 
facts: that Shalom wanted to save money on cleaning the build-
ing and that Shalom did not wish to deal with the Union. How-

ever, Coffield himself came to Sh
alom with a proposal to cut 
drastically the cost of cleaning the building by using nonunion 
labor. Coffield was not an innocent who was conned into a 
scheme by Shalom. Coffield had di
rected cleaning operations at 
the Javits Convention Center, a 
location that has achieved noto-
riety for the difficulty of its
 labor-management relations. Cof-
field™s proposal to Shalom was no different from the many 
similar proposals accepted by owners and managers of build-
ings in New York City which are discussed in numerous AU 
and Board decisions involving the Union herein. I find that Coffield testified in such a manner as to shield himself from 
further involvement with the Board and the Union, and I shall 
credit his testimony only when it is not contradicted by other 
more reliable evidence. 
Based on my credibility deter
minations about the testimony 
herein and on the documentary evidence in the record, I find 
that the following occurred. 
Coffield walked into the building at 291 Broadway and told 
Pirnat that he was looking for 
customers for his cleaning com-pany. Pirnat told Coffield th
at Respondent was thinking of changing its cleaning contractor
s and directed Coffield to Sha-
lom. Coffield gave Respondent a bid to provide cleaning ser-
vices at 291 Broadway for less than the current cost but with 
the use of nonunion labor. Respondent signed the proposed 

contract with Crisfield sometime between November 10 and 
late December 1995. Shalom told Coffield that the workers 
employed directly by Responde
nt were no longer union mem-
bers and that after the end of the year Respondent would no 
longer be dealing with the Union at 291 Broadway. 
At the Union™s direction, all of the employees of the former 
cleaning contractor went to wo
rk for Crisfield on January 2, 
1996 despite the decrease in wages and lack of benefits. On 
January 5, 1996, Moreno was fire
d by Crisfield. Neither Re-
spondent nor its agents were involved in Moreno™s discharge. Both Shalom and Pirnat believed that Moreno had been fired 

because he left work without permission. 
Respondent began receiving complaints from the tenants of 
291 Broadway concerning the cl
eaning performed by Crisfield 
before August 1996. Beginning 
on August 1, Shalom put these complaints into writing, citing ﬁnumerousﬂ prior complaints 

and the fact that Coffield always responded to these but that 

good intentions did not take the place of action. The written 
complaints continued and on October 11 Shalom warned that 
there had been numerous compla
ints about cleaning and secu-

rity and that these could lead to the termination of Crisfield™s 
contract. More complaints ac
crued in 1997, and Shalom de-
cided that he would have to fire
 Crisfield. Pirnat was often the 
recipient of tenant complaints 
about Crisfield™s failures. About 
mid-March 1997, Shalom told Pirnat that he would be terminat-
ing the Crisfield contract. Shalom and Pirnat discussed Sha-
lom™s wish to perform the cleaning in-house and Pirnat sug-
gested making Curtis the cleaning supervisor. 
In early April, Curtis met with Shalom and offered him a job 
supervising the cleaning operations at the building. Shalom said 
that the tenants were dissatisfied and that cleaning services had 
to improve. Shalom told Curtis 
to hire cleaning employees and 
to draw up a list of needed materi
als. Shalom did not tell Curtis 
whom he was or was not permitted to hire; he only said he 

wanted to see improvements. Curtis ordered equipment and 
materials by April 14 and 16, 1997. New employees, including 

Curtis, filled out W-4 and I-9 forms for Respondent beginning 
on April 7. After meeting with Shalom in early April, Curtis 
tried to leave a message with friends of Moreno asking him to 
call about a job. Curtis telephon
ed Connell and left a message 
 E.S. SUTTON REALTY CO. 419on her answering machine asking her to call him. Neither Mo-reno nor Connell responded to Curtis. Respondent terminated Crisfield™s contract on April 15, 1997. By April 16, Curtis had hired a full complement of cleaning employees. Coffield made attempts to settle the unfair labor practice charges filed against Crisfield in March and April 1996. The Union wanted him to sign a collective-bargaining agreement. Coffield informed Shalom of the Union™s demands. After Cris-field lost the contract to clean 291 Broadway, Coffield tele-phoned Shalom and inquired about the late payment for the last month™s services. At this time, Coffield asked Shalom if he would contribute to the cost of a settlement with the Union. The settlement agreement was signed on September 29, 1997. In early April 1997, Pirnat told Connell that Crisfield would lose its contract. Connell replied that she was going on vacation and that she would deal with the situation when she returned. Connell did not ask Pirnat for a job at the building when she returned. Although Moreno was friendly with Pirnat and often spoke to him on the telephone, Moreno did not ask Pirnat for a job at the building. After she returned from vacation, Connell telephoned Mo-reno and told him that she was out of a job. Connell informed Moreno that Curtis was in charge of hiring. Neither Moreno nor Connell asked Curtis for a job cleaning the building. Moreno went to the Union and told McCullough that he wanted sever-ance pay and McCullough told him to get a job at the building. On April 28 or 29, Moreno and Connell went to Respondent™s office and found it closed. They returned on May 5 and spoke to Shalom who told them that hiring was complete and that Curtis was in charge of hiring. Moreno replied that the Union had sent him to see Shalom. Later, Moreno and Connell went to the Union so that charges could be filed against Respondent. Despite the valiant efforts by counsel for the General Coun-sel in his excellent brief to present the facts in the light most favorable to his position, I find that the credible testimony and documents in the record do not support his assertions about the facts. I conclude that the testimony and evidence before me show that Moreno and Connell did not timely apply to Respondent for employment cleaning the building at 291 Broadway. There is no evidence that any other union-represented employees applied for such employment nor that Respondent engaged in any actions that would discourage them from applying for em-ployment. Thus, I conclude that the Respondent did not fail to consider employees for employment, did not fail to hire em-ployees, and did not fail to bargain with the Union. CONCLUSIONS OF LAW 1. The General Counsel has not shown that Respondent vio-lated the Act in the manner alleged in the complaint. [Recommended Order omitted from publication.]  